Citation Nr: 1333130	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  06-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004.  He also had active duty for training from June to September 1998 and additional duty in the United States Army National Guard.

This case initially came before the Board of Veterans' Appeal (Board) on appeal of an rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was remanded by the Board for further development in July 2010, October 2012 and May 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing program.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  There are also electronic records in the VA's Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for peptic ulcer disease.  When this issue was before the Board in May 2013, it was determined that the November 2012 VA examiner had not completely complied with the remand directives of October 2012 due to his failure to document whether he reviewed Virtual VA records as requested in the prior remand.  Although the VA examiner indicated that the claims file was reviewed, no other records were noted to have been reviewed.  

In July 2013, an addendum opinion was rendered by another examiner.  The examiner found no change in the prior opinion was needed.  She, however, also indicated that while she reviewed records available on VBMS she did not have access to Virtual VA.  It appears that records that are located in Virtual VA are not in VBMS to include a May 2011 treatment record which noted that the Veteran had been "hospitalized for one week since last seen for heart problems and ulcer."  

It is noted that that medical records in Virtual VA appear to all be from Capri.  Thus, if the examiner has access to the records in Capri and those were reviewed, or can be reviewed as part of the action below, that would be sufficient if access to Virtual VA is not easily accomplished.  It is not indicated that the Capri records were reviewed.

Additionally, as noted, the Veteran's claims file is now in electronic form.  In the October 2012 Board remand, the Board referenced an August 2012 informal hearing presentation in which the Veteran's representative argued for service connection for peptic ulcer on a secondary basis.  This record does not appear to be associated with the electronic record.  On remand, the AMC/RO must ensure that all paper documents associated with the record are included in the electronic file.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the claim is again remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with VBMS all documents pertaining to the Veteran's claims to include the August 2012 informal hearing presentation and outpatient treatment records not already of file.  Any records obtained must be associated with the appellant's VBMS folder.  If the AMC/RO cannot locate any identified record, the AMC/RO must specifically document the attempts that were made to locate them.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

2. The AMC/RO should contact the examiner who provided the July 2013 addendum opinion, if available, and request that she document whether Capri records were reviewed.  If not, the examiner should review the records and provide an addendum as to whether any part of the opinion entered would be different following review of the records.

If the examiner who provided the July 2013 addendum is no longer available, another examiner should be consulted.  If the July 2013 examiner or another examiner deems another examination is necessary, schedule the Veteran for a VA examination.  

After records review or examination, the examiner should specifically comment as to whether the Veteran currently has a chronic, clinically-identifiable peptic ulcer disease and, if so, whether such pathology is at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by medication (including nonsteroidal anti-inflammatory medication), taken and/or prescribed for the Veteran's service-connected orthopedic disabilities.  As noted, if the original examiner reviews the records, it may be indicated whether any part of the original opinion would be changed.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, the examiner must specify in his report that the claims file to include Virtual VA or Capri records have been reviewed. 

3. The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND and that the examiner has documented his consideration of all records.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.

4. The AMC/RO should then readjudicate the Veteran's claim for service connection (on both a direct and secondary basis) for peptic ulcer disease.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in August 2013.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


